Citation Nr: 1612545	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-06 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a nervous disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to a higher evaluation for residuals of old nasal fracture deformities, residuals of nasal operations, and perforation of nasal septum, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, September 2009, and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.

In February 2016, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

Additional evidence has been associated with the claims file since the last RO adjudication in January 2012.  This evidence is either duplicative of the evidence already of record, or it is not pertinent to the issues on appeal.  Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.

In a March 2014 rating decision, the RO denied reopening the claims of service connection for a nervous disorder and service connection for hepatitis based on a lack of new and material evidence.  The Veteran filed a timely notice of disagreement (NOD) in March 2014 with respect to these issues.  The RO has not issued a statement of the case (SOC) with respect to the foregoing notice of disagreement.   Therefore, remand is necessary for issuance of a SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

The issues of whether new and material evidence has been submitted to reopen the claim of service connection for a nervous condition and whether new and material evidence has been submitted to reopen the claim of hepatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep apnea was not manifest during service.  Sleep apnea is not attributable to service.

2.  Sleep apnea is not caused or permanently worsened by a service-connected disease or injury.

3.  Left knee degenerative joint disease was not manifest during service and is not attributable to service.  Arthritis was not manifested in service or within the one-year presumptive period following service. 

4.  Residuals of old nasal fracture deformities, residuals of nasal operations, and perforation of nasal septum are asymptomatic with no polyps, infections, or obstruction.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Sleep apnea is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  Left knee degenerative joint disease was not incurred in or aggravated during service and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
4.  The criteria for a rating in excess of 10 percent for residuals of old nasal fracture deformities, residuals of nasal operations, and perforation of nasal septum have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.14, 4.97, Diagnostic Code 6502 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in August 2008, April 2010, and May 2010.  The claims were last adjudicated in January 2012.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, lay statements and hearing testimony have been associated with the record.  VA made reasonable attempts to obtain additional private treatment records from Dr. D.K. with respect to the Veteran's knee claim; however, no response was received.  Negative responses to records requests were received from Walter Reed Medical Center and the VA Medical Center Manhattan Campus.

In March 2009 and August 2010, VA afforded the Veteran examinations and obtained medical etiological opinions with respect to his knee, sleep apnea, and nasal disabilities.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and the examiner's knowledge of medical principles.  The examiner evaluating the nasal disability provided information sufficient to address the current severity of the disability.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA has not, however, obtained a medical opinion as to whether sleep apnea was incurred in or related to service, other than as secondary to his nasal disorder.  The Board finds that such an opinion is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA opinion on the so-called direct theory of service connection is not warranted in this case.  As discussed further below, the evidence is against a finding that an event, injury, or disease occurred in service.  Additionally, there is no credible indication that otherwise indicates possible relationships to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103  Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis of Service Connection Claims

A.  Sleep Apnea

The Veteran claims he is entitled to service connection for sleep apnea because he had undiagnosed sleep apnea, or manifestations of it, while in service.  See Board hearing.  In his initial claim of service connection for sleep apnea, the Veteran asserts that he was diagnosed with sleep apnea while in service.  See April 2010 Statement in Support of Claim.

Service treatment records show no indication that the Veteran complained of or was treated for manifestations of sleep apnea in service.  They also show no indication of a diagnosis of sleep apnea in service.  On the contrary, the separation physical examination showed a normal clinical evaluation for all potentially relevant systems.  The Veteran denied manifestations of potentially relevant disabilities at that time.  At most, there was an instance in August 1968 where the Veteran was reported to have had little sleep; however, it was associated with complaints of chills, nausea, and ongoing problems related to suspected hepatitis.

The August 2010 VA examination confirmed the diagnosis of sleep apnea.  The examiner found that sleep apnea was not caused by the Veteran's service-connected nasal condition.  The examiner reasoned that the causes of sleep apnea are:  upper airway obstruction that results from a loss of pharyngeal muscle tone during sleep; narrowed upper airways due to nasal obstruction from any cause; oropharyngeal narrowing due to excessive tissue, short neck, obesity and shortening of the mandible and/or maxilla; ingestion of alcohol or sedatives before sleep; cigarette smoking; and hypothyroidism.  The examiner found that the Veteran's nasal disorder is not causing a nasal obstruction.

Based on a review of the evidence, the Board finds that service connection for sleep apnea is not warranted.  The record shows no potentially relevant abnormalities or manifestations at separation from service.  Apart from the Veteran's lay statements, there is no indication in the record that the Veteran was diagnosed with, or treated for, manifestations of sleep apnea in service or until many years after service.  The Board finds the Veteran's lay statement claiming to have been diagnosed with sleep apnea in service is not credible.  There are no indications in the service medical records, and the Veteran's statement contradicts his testimony at the Board hearing in which he said he was diagnosed with sleep apnea five or six years prior to the hearing.  Indeed, the record reflects that the Veteran was not diagnosed with sleep apnea until an April 2008 VA sleep study.  

Additionally, the Veteran's Board hearing testimony that indicates that he woke up and wasn't breathing when he came home from Vietnam is less probative than the Veteran's service medical records that indicate there was no treatment for or complaints of manifestations of sleep apnea.  Thus, the Board concludes that the preponderance of the evidence is against a finding of manifestations of sleep apnea in service.

With respect to service connection on a secondary basis, the VA medical opinion is highly probative evidence against the Veteran's service connected nasal disability as affecting his sleep apnea, either by cause or aggravation, because there is no obstruction of nasal passages found.  The Board finds that the specific, reasoned opinion of the medical examiner is more credible and of greater probative weight than the lay assertions of the Veteran because the medical provider has greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.  

Based on the foregoing, the Board concludes that a preponderance of the credible evidence is against a finding that the Veteran had manifestations of sleep apnea in service, or that sleep apnea is caused or aggravated by his service-connected nasal disorder.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

B.  Left Knee

The Veteran claims he is entitled to service connection for degenerative joint disease of the left knee.  In the Board hearing, the Veteran testified that he dove into a bunker and hurt his knee, but did not seek medical treatment.  He testified that he went to the hospital a few times out of service and complained about his leg a few times within the first year out of service.  He testified that the first time he found out he had degenerative joint disease was when his knee went out on him at a later time.

Service treatment records show that in November 1966, the Veteran was treated for a painful left leg, above the ankle secondary to a fall the prior night.  Physical examination showed pain on palpation of the anterior ankle.  While X-rays were taken of his left ankle, his service treatment records do not contain any radiographic imaging of his left knee.  While showing treatment for his left ankle, the Veteran's service treatment records do not contain any complaints, treatment, or diagnosis pertaining to his left knee.  Moreover, the separation examination shows a normal clinical evaluation of the lower extremities, and the Veteran denied swollen or painful joints and a trick or locked knee at that time.

A January 1970 neuropsychiatric examination showed all deep reflexes were equal and reactive.  There was no muscle atrophy, no limitation of strength or motion, and no impairment of gait.  The examination report stated that the Veteran insisted upon difficulties with his legs but there was no objective difficulty noted.  In a June 1970 statement, the Veteran reported having cramps in his legs.

In the March 2009 VA joints examination, the Veteran reported his service as a paratrooper.  He stated that this left knee bothered him when he got out of service, but he was not aware of a specific incident of knee trauma.  The Veteran also reported jumping into a shelter and bumping the right knee on the rocks.  The Veteran also reported that he used to walk everywhere.

The Veteran further reported that after he moved to Florida, he had a sudden onset in 1983 of having a black and blue mark in the left knee and he said there was no history at all of trauma.  He had arthroscopic surgery in 1984 or 1985.  The left knee used to be hot and swollen and he treated it with ice and swimming pool exercises.  After 24 to 25 years of daily pool exercises, he said the knee improved.  After physical examination, the examiner opined that the Veteran's knee disability is less likely than not caused by or a result of service.  The examiner reasoned that there is no notation of an injury to the left knee while in service; the Veteran stated that after service he used to walk everywhere; and the sudden onset of black and blue marks and severe pain was in 1983.

Based on a review of the record, the Board finds that service connection for degenerative joint disease of the left knee is not warranted.  In that regard, service treatment records show normal findings of the lower extremities at separation from service.  The Veteran's hearing testimony that he hit his knee when he dove into a bunker in service are contradicted by the service treatment records which show that he injured his leg near the ankle.  Medical records show no diagnosis of arthritis in service or within one year of separation and the Veteran did not have characteristic manifestations of the disease during that time frame.  38 C.F.R. § 3.303(b).  This lack of evidence suggesting the presence of a chronic left knee condition during service is supported by the January 1970 VA examination that revealed no objective difficulty with his legs.  The Board gives greater probative weight to the service treatment records and VA medical records than it does to the Veteran's lay statements as the service treatment records and medical records were recorded at or near the time of the events being described.  

Furthermore, the Board gives greater weight to the opinion of the March 2009 VA medical examiner than the Veteran's lay testimony and assertions because of the medical examiner's greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran had left knee degenerative joint disease in service or within one year of separation from service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

Increased Rating Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evaluation of Nasal Disability

The Veteran's residuals of old nasal fracture deformities, residuals of nasal operations, and perforation of nasal septum are evaluated under Diagnostic Code 6502, for traumatic deviation of the nasal septum.  The Veteran has been assigned a 10 percent evaluation under Diagnostic Code 6502.  Ten percent is the maximum rating that can be assigned under Diagnostic Code 6502.  The 10 percent evaluation contemplates a traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  See 38 C.F.R. § 4.97, Diagnostic Code 6502.  Thus, the Board looks to other Diagnostic Codes for possible higher evaluations.

The Veteran has not shown any symptoms of laryngitis, aphonia, or trauma to the larynx or pharynx at any time during the appeal, and thus 38 C.F.R. § 4.97, Diagnostic Codes 6515-6521 (2015) are not applicable.  See August 2010 VA examination.  The Veteran has not been given a diagnosis of allergic rhinitis or sinusitis, and there is no evidence of nasal obstruction or nasal polyps.  See id.  In any event, the rating for allergic rhinitis without polyps would be 10 percent, and therefore would not be a higher rating than that currently assigned.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  As the Veteran has been found to have no polyps, a rating of 30 percent under Diagnostic Code 6522 is not warranted.  Id.  The Veteran has also not been diagnosed with bacterial rhinitis or granulomatous rhinitis at any time.

The Board therefore finds that the preponderance of the evidence indicates that no rating higher than 10 percent can be assigned for the Veteran's residuals of old nasal fracture deformities, residuals of nasal operations, and perforation of nasal septum.  In reaching this conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The Veteran reported nasal surgeries, and nasal deformities, but little to no symptoms.  The ratings schedule contemplates traumatic nasal septal deviation.  Other Diagnostic Codes are available for different nasal symptoms, were the Veteran found to have such symptoms.  However, in this case, the Board finds such other Diagnostic Codes do not apply.  Accordingly, the rating criteria allow for additional signs and symptoms of disability, or greater degrees of disability. There is no evidence in the record of an exceptional or unusual clinical picture to render impractical the application of the regular schedular standards.  The Schedular criteria are therefore adequate, and no further discussion of 38 C.F.R. § 3.321 is required.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for sleep apnea is denied.

Service connection for degenerative joint disease of the left knee is denied.

An evaluation in excess of 10 percent for residuals of old nasal fracture deformities, residuals of nasal operations, and perforation of nasal septum is denied.


REMAND

As discussed in the Introduction above, the Veteran filed a timely NOD to a March 2014 rating decision that denied reopening claims of service connection for a nervous disorder and service connection for hepatitis.  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue an SOC addressing whether new and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder and whether new and material evidence has been submitted to reopen the claim of service connection for hepatitis.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


